September 20, 2017 Dreyfus Premier Investment Funds, Inc. -Dreyfus Global Infrastructure Fund Supplement to Current Summary and Statutory Prospectuses The following information supplements the information contained in the fund's Summary and Statutory Prospectuses: CenterSquare Investment Management, Inc. ("CenterSquare") serves as the sub-adviser to Dreyfus Global Infrastructure Fund (the "Fund"), pursuant to a sub-investment advisory agreement (the "Current Sub-Advisory Agreement") between The Dreyfus Corporation (
